Citation Nr: 1439790	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hallux valgus angulation of the left foot.

4.  Entitlement to service connection for hallux valgus angulation of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to January 1985, December 1990 to May 1991, and May 2002 to January 2003, with additional service in the Texas Army National Guard.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the case was subsequently transferred to the RO in Houston, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in San Antonio, Texas, in July 2014.  A transcript of the hearing is of record.  At that time, the Veteran submitted additional evidence, along with a waiver of the agency of original jurisdiction's initial consideration.

The Virtual VA and Veterans Benefits Management System electronic claims files do not contain additional documents pertinent to the present appeal, with the exception of the Board hearing transcript (Virtual VA).





FINDINGS OF FACT

1.  The Veteran's hypertension is related to his active service.

2.  On July 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to service connection for bilateral hearing loss is requested.

3.  On July 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issues of entitlement to service connection for left and right foot hallux valgus angulation is requested.



CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal by the Veteran as to the claims of entitlement to service connection for left and right foot hallux valgus angulation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran contends that his current hypertension is related to his in-service symptomatology during his final period of active duty.  He has reported post-service treatment since 2003, to include ongoing use of medication.  See, e.g., Bd. Hrg. Tr. at 5-12.  Initially, there is evidence of record that raises the question of whether hypertension existed prior to this period of service.  See service treatment records from December 1992 and January 1993 (showing elevated blood pressure measurements with a notation to see private doctor for hypertension); January 1996 and April 1996 (showing elevated blood pressure measurements with assessment of hypertension; notation for follow-up for elevated blood pressure).  The next indication of elevated blood pressure measurements was in June 2002.  The Veteran was assessed with hypertension noted as "new" that month and prescribed blood pressure medication.  See, e.g., June 2001 periodic examination (showing lower blood pressure measurement (122/84) and no notation of hypertension); May 2002 Annual Medical Certificate, several days before final period of active duty (Veteran found medically fit and no notation of hypertension).  On review of the entire record, the Board concludes that there is insufficient evidence to show that hypertension clearly and unmistakably preexisted the Veteran's final period of active duty service, and the Veteran is accordingly presumed to have been sound at the time of entry into this period of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran has a diagnosis of hypertension, the dispositive issue is whether there is a relationship between the disorder and service.  See, e.g., January 2009 VA examination; private treatment records from 2003 to 2008 (clear notation of hypertension medication beginning in April 2004); VA treatment records starting from 2008 (ongoing treatment).

On review, the record is unclear as to whether the Veteran's hypertension manifested to a compensable degree within the year he separated from service to warrant presumptive service connection.  Nevertheless, the record supports a finding of continuity of symptoms since service.  In this regard, while the record does not adequately support a finding of chronicity of hypertension in service, the service treatment records show that the Veteran was indeed treated for hypertensive symptomatology beginning in June 2002.  In addition, the Board finds the Veteran's report of the history of his hypertension symptoms to be competent and credible, as his statements have remained consistent throughout the appeal and are consistent with the remainder of the record, to include the medical records.  Notably, there is no medical evidence, including the January 2009 VA examination, weighing against the claim.

Thus, the Board concludes that service connection for essential hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran and his authorized representative withdrew the issues of entitlement to service connection for bilateral hearing loss and bilateral hallux valgus angulation in a written submission filed on the day of the hearing, as noted on the record during the July 2014 hearing.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to service connection for essential hypertension is granted.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to entitlement to service connection for hallux valgus angulation, left foot, is dismissed.

The appeal as to entitlement to service connection for hallux valgus angulation, right foot, is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


